  Case 20-30606        Doc 14     Filed 12/22/20 Entered 12/22/20 14:18:55              Desc Main
                                    Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                               )
In re                                          )               Chapter 11, No. 20-30606-EDK
                                               )
SHELTON BROTHERS, INC.                         )
                                               )
                                Debtor         )
                                               )


 EMERGENCY MOTION FOR INTERIM AND FINAL USE OF CASH COLLATERAL


To the HONORABLE ELIZABETH D. KATZ, Bankruptcy Judge:

        Now comes SHELTON BROTHERS, INC. (the “Debtor”), the Debtor in the above-
captioned matter, and it does hereby move this Court, pursuant to 11 U.S.C. §§ 105(a), 361, 363,
and 364(c), Rules 2002, 4001, and 9014 of the Federal Rules of Bankruptcy Procedure, and Rule
4001-2 of Massachusetts Local Bankruptcy Rules (“MLBR”), for the entry of an Order: (i)
authorizing the interim use of cash collateral; (ii) scheduling a further hearing on the final use of
cash collateral; and (iii) authorizing the final use of cash collateral. In support of this Motion,
the Debtor represents as follows:
                                          BACKGROUND


        1.     On December 18, 2020 (“Petition Date”), the Debtor filed a Voluntary Petition
under the provisions of Chapter 11 of the United States Bankruptcy Code (“Bankruptcy Code”)
with the United States Bankruptcy Court for the District of Massachusetts (“Bankruptcy Court”).


        2.     Pursuant to the provisions of §§ 1107 and 1108 of the Bankruptcy Code, the
Debtor has continued to operate its business and manage its business affairs as a Debtor-in-
Possession. No Trustee or Examiner has been requested or appointed.


        3.     Founded in 1996, the Debtor is an international beer importer and distributor
based out of Belchertown, Massachusetts. It currently has approximately six (6) employees.
Historically, the Debtor has generated approximately $17 million a year in sales.
                                                   1
  Case 20-30606       Doc 14     Filed 12/22/20 Entered 12/22/20 14:18:55             Desc Main
                                   Document     Page 2 of 6




       4.      The filing of the Debtor’s bankruptcy case was precipitated by a series of events.
Over the last six years, the Debtor was engaged in litigation with a competitor that, ultimately,
culminated in a judgment being entered against the Debtor in the amount of $2,129,515.98.
Then, during 2020, many of the Debtor’s customers were forced to shut down or dramatically
reduce their purchases due to the Covid-19 pandemic. This resulted the Debtor experiencing a
default under its loan documents. These circumstances necessitate Chapter 11 relief.

       5.      As of the Petition Date, the principal assets of the business consisted of cash in
the approximate amount of $3,543.00, accounts receivable in the approximate amount of
$1,960,035.00, inventory having an approximate value of $2,173,837.00.


       6.      As of the Petition Date, RNSS, LLC holds a secured claim in the approximate
amount of $2,558,516.79.00.


       7.      Unsecured debt is estimated to be approximately $4,015,440.92.

                                         JURISDICTION

       8.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and
1334. This is a core matter within the meaning of 28 U.S.C. § 157(b)(2). Venue in this District
is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                             SUMMARY OF RELIEF REQUESTED


       9.      The Debtor seeks authorization to use “Cash Collateral” as defined in § 363(a) of
the Bankruptcy Code. Pursuant to Rule 4001(b)(1)(B) of the Federal Rules of Bankruptcy
Procedure, the Debtor represents as follows:


       a)      Parties Claiming an Interest in Cash Collateral.


               On or about October 23, 2014, the Debtor entered into a financing transaction
       with Hampden Bank whereby Hampden Bank loaned the Debtor the total sum of
                                         2
  Case 20-30606          Doc 14   Filed 12/22/20 Entered 12/22/20 14:18:55            Desc Main
                                    Document     Page 3 of 6



       $2,500,000.00 pursuant to a Loan and Security Agreement and other loan documents.
       The Loan and Security Agreement granted Hampden Bank a security interest in all of the
       Debtor’s assets including, but not limited to, all accounts, accounts receivable, inventory,
       general intangibles, equipment, deposit accounts, and their proceeds (collectively the
       “Collateral”).


               RNSS, LLC (“RNSS”) is the successor in interest to Hampden Bank under the
       Loan and Security Agreement. RNSS appears to hold a first-priority security interest in
       the Collateral.


               There is currently one (1) outstanding secured loan due to RNSS in the amount of
       $2,558,516.79 (collectively the “Pre-Petition Obligations”). The total balance due on
       account of the Pre-Petition Obligations, is approximately $2,558,516.79. RNSS is fully
       secured.


       b)      Purposes for Use of Cash Collateral. The Debtor requires the use of cash
collateral to continue its business operations uninterrupted. The Debtor intends to use the cash
collateral to pay employees, to purchase supplies, to pay service providers, to pay administrative
expenses incurred by the Debtor’s Bankruptcy Estate, to acquire inventory, and to pay other
ongoing usual and necessary expenses incurred in the day-to-day operation of the business. The
Debtor seeks authority to use certain assets of the Debtor that may constitute cash collateral
substantially in accordance with the Budget annexed hereto as Exhibit “A”.


       c) Material Terms of Use of Cash Collateral; Duration. The Debtor seeks authorization
to use cash collateral during the term of any Interim Order that may be entered in connection
with this Motion and during the term of the Chapter 11 case upon the entry of any Final Order on
this Motion.


       d) Liens and Cash Payments to be Provided. RNSS will be granted a replacement lien
in all post-petition property of the Debtor, of the same nature, to the same extent, and with the
same priority as the lien existing as of the Petition Date (“Post-Petition Liens”). In addition, the
Debtor proposes to make monthly payments to RNSS, in the amount of $16,631 (“Post-Petition
                                            3
  Case 20-30606        Doc 14      Filed 12/22/20 Entered 12/22/20 14:18:55             Desc Main
                                     Document     Page 4 of 6



Payments”).


        e) Adequate Protection. RNSS will be adequately protected from the Debtor’s use of
cash collateral in that the Post-Petition Liens and Post-Petition Payments prevent the diminution
in value of RNSS’s interest in its collateral. 11 U.S.C. § 361; In re Mullen, 172 B.R. 473, 476
(Bankr. D. Mass. 1994). The Debtor’s proposed use of cash collateral balances the parties’
interests while “achieving the paramount goal of debtor rehabilitation.” Nat’l Promoters &
Servs., 2013 Bankr. LEXIS 4267 at *6 (Bankr. D.P.R. Oct. 9, 2013).


                                         RELIEF REQUESTED

        10.     By this Motion, and pursuant to § 363 of the Bankruptcy Code, Rule 4001 of the
Federal Rules of Bankruptcy Procedure and Rule 4001-1 of the Massachusetts Local Bankruptcy
Rules, the Debtor requests the use of cash collateral.


        11.     The Debtor requires the immediate use of cash collateral to fund operational and
administrative expenses. Absent the use of cash collateral, the Debtor will be forced to cease
operations, destroying the going concern value of the Debtor’s business to the detriment of the
Debtor, its Estate, and its creditors.

        12.     Use of the cash collateral is, therefore, critical to preserve and maintain the
Debtor’s Estate, and to promote a successful reorganization of this Chapter 11 bankruptcy case.
Granting the requested relief, therefore, is necessary to prevent immediate and irreparable harm
to the Debtor, its Estate, RNSS, and the Debtor’s employees.


        13.     Section 363(e) of the Bankruptcy Code provides, in relevant part, that the use of
property subject to a security interest shall not be permitted unless the secured creditor consents
or the secured interest in such property is adequately protected. 11 U.S.C. § 363(e).

        14.     In the event that RNSS fails to consent to the entry of an Order authorizing the
use of cash collateral, the Debtor submits that RNSS enjoys an equity cushion that constitutes
“adequate protection” of their interest in the Collateral because the estimated value of the
Collateral exceeds the total amount due on account of the secured claims.
                                               4
  Case 20-30606       Doc 14      Filed 12/22/20 Entered 12/22/20 14:18:55             Desc Main
                                    Document     Page 5 of 6




       15.     The Debtor also submits that RNSS’s interest in the Collateral will be adequately
protected by the granting of the Post-Petition Liens and the entry of an Order authorizing and
directing the Debtor to make the Post-Petition Payments as set forth in Paragraph 9(d) above.

       16.     The Debtor says that the Budget, Exhibit “A”, demonstrates that income
generated by the Debtor’s continued operation of the business will generate sufficient cash flow
to pay the accruing obligations, including operational and administrative expenses.

                                                NOTICE

       18. Pursuant to MLBR 4001-2, notice of this Motion has been given to: (i) RNSS; (ii)
Kevin Gerow, Esq., of Christopoulos Law Group, LLC, counsel to RNSS; (iii) taxing authorities;
(iv) the largest twenty (20) unsecured creditors; (v) all creditors having requested notice pursuant
to Rule 2002; and (vi) the Office of the United States Trustee.


       19.     The Debtor requests that the Bankruptcy Court schedule a final hearing on this
Motion (“Final Hearing”) and deem service of notice of such Final Hearing by serving a copy of
the Interim Order providing for the use of cash collateral and a Notice of Final Hearing to: (i)
RNSS; (ii) Kevin Gerow, Esq., of Christopoulos Law Group, LLC, counsel to RNSS; (iii) taxing
authorities; (iv) the largest twenty (20) unsecured creditors; (v) all creditors having requested
notice pursuant to Rule 2002; (vi) the Office of the United States Trustee; and (vii) the Chapter
11 trustee appointed pursuant to § 1183 of the Bankruptcy Code, to be sufficient notice under
Rule 4001 of the Federal Rules of Bankruptcy Procedure.


                       EMERGENCY DETERMINATION REQUESTED


       20.     The Debtor requests that a hearing on this Motion be scheduled as soon as
possible, and not later than December 28, 2020, because the use of cash is essential to avoid
immediate and irreparable harm to the Debtor, its employees, and its customers. Specifically, the
Debtor says that it requires the immediate use of cash to pay weekly payroll, insurances, and
expenses related to preserving its inventory.

                                                  5
  Case 20-30606        Doc 14     Filed 12/22/20 Entered 12/22/20 14:18:55               Desc Main
                                    Document     Page 6 of 6



        21.     The Debtor represents that emergency determination of this Motion is necessary:
(i) to avoid immediate and irreparable harm to the Estate; (ii) to permit the Debtor to continue its
operations; (iii) to preserve the value of the Debtor’s assets for the benefit of the Estate, its
creditors, and other parties-in-interest; (iv) to prevent any unnecessary diminution in value of the
Debtor’s Estate.

        WHEREFORE, the Debtor respectfully requests the entry of the attached Interim Order:
i) authorizing the interim use of cash collateral; ii) scheduling a Final Hearing on this Motion,
prescribing the form and manner of the Notice of the final hearing authorizing the use of cash
collateral; and iii) providing such other and further relief as the Court deems just and proper.


                                                SHELTON BROTHERS, INC.

Dated: December 22, 2020
                                            By: /s/ Andrea M. O’Connor
                                              ANDREA M. O’CONNOR, ESQ.
                                              MA No. 679540
                                              For FITZGERALD ATTORNEYS AT LAW, P.C.
                                              46 Center Square
                                              East Longmeadow, MA 01028
                                              Tel. (413) 486-1110
                                              amo@fitzgeralatlaw.com




                                                   6
